NYE, Chief Justice,
dissenting.
I respectfully dissent. Appellant challenges the sufficiency of the evidence to support the conviction. Specifically, he claims there was insufficient evidence, without the confessions, to prove the corpus delicti.
The approach by the majority opinion is that the independent evidence failed to establish that appellant did in fact expose his genitals to the victim, his daughter. The independent evidence by itself does not have to establish the corpus delicti. If there is some evidence, direct or circumstantial, corroborating the confession, the confession of the accused may be used to assist in establishing the corpus delicti of an offense. Penry v. State, 691 S.W.2d 636, 648 (Tex.Crim.App.1985), cert. denied, 474 U.S. 1073, 106 S.Ct. 834, 88 L.Ed.2d 805 (1986); Honea v. State, 585 S.W.2d 681, 684 (Tex.Crim.App.1979); Self v. State, 513 S.W.2d 832, 837 (Tex.Crim.App.1974); Littlefield v. State, 720 S.W.2d 254, 258 (Tex.App.—Beaumont 1986, pet. ref’d); Freeman v. State, 630 S.W.2d 868, 870 (Tex.App.—Houston [1st Dist.] 1982, pet. ref’d).
Appellant stated in two written confessions that about two months before the date of the confessions he was at home alone with his daughter. He called her into the bathroom, took off most of his clothes, masturbated, put a condom on his sexual organ in front of his daughter, and showed her what it looked like. No one else was home at the time.
Pat Martinez, a case worker with the Department of Human Resources, testified that they had been contacted by a confidential source, not the victim, who suspected that appellant had sexually abused the victim. The next day, Martinez talked with the victim for the first time and placed her in a foster home because of the sexual abuse of appellant and because the victim requested protection and did not want to return home. Martinez’ testimony regarding specifically what the victim told her was not developed at trial, but Martinez testified that they were concerned that ap*905pellant touched the victim and exposed himself to her.
Antonio Rodriguez, a police detective, testified that she received a call from the victim’s elementary school regarding suspected abuse of the victim by appellant.
During direct examination, the victim testified that she had complained to her school teachers about something that was happening at home. She also testified that she told Pat Martinez that appellant was touching her and she had problems at home. Upon inquiry by the prosecutor about what kind of problems she was having, she said appellant was forcing her family to move to another country and they did not want to move. The prosecutor then asked her if appellant ever did anything she did not like while they were home alone. She said no and added that appellant had never touched her.
At this point the prosecutor asked her, without objection, whether she had made a prior statement to Pat Martinez that appellant exposed himself to her and whether the statement was true. The victim admitted making the prior statement but now she claimed the statement wasn’t true.
The prosecutor then questioned her about two prior written statements she had made to Martinez. Appellant objected on the grounds that the prosecution was impeaching its own witness. The judge overruled the objection and then allowed questioning regarding the two statements. The victim testified that parts of the statements were true, but the part about appellant exposing himself was not true. Part of the written statement was read by the victim that told that her father showed her a rubber one time in her parents’ bedroom. The written statements were not admitted into evidence.
The victim also testified that she requested to go to a foster home because, “I was afraid that when he realized that I had spoken about this he would do something to me or scold me.”
Appellant contends that the evidence relating to the victim’s prior statements cannot be used to corroborate the confession because the evidence was admitted for impeachment purposes only. Appellant relies on the rule that evidence which is admitted for the limited purpose of impeachment should not be considered by the jury as direct evidence of guilt. Key v. State, 492 S.W.2d 514, 516 (Tex.Crim.App.1973); Gutierrez v. State, 628 S.W.2d 57, 65 (Tex.Crim.App.1982).
However, in the case at bar, the evidence at trial was not restricted to impeachment purposes. Appellant did not object, nor did he seek a limiting instruction during the examination of the witness. Appellant did not request an instruction in the charge to the jury that the evidence only be considered as it related to the credibility of the witness. The party opposing an offer of evidence has the burden of requesting a correct limiting instruction where evidence is admissible for a limited purpose only and the court admits evidence without limitation. Tex.R.Crim.Evid. 105(a); Plante v. State, 692 S.W.2d 487, 493 (Tex.Crim.App.1985). Additionally, the rationale for the rule prohibiting inconsistent unsworn testimony from being used as primary evidence rests on the basis that such testimony is hearsay testimony without probative force; therefore, it is only admissible to determine the credibility of the witness. Rogers v. State, 368 S.W.2d 772, 773 (Tex.Crim.App.1963).
Recent rules and case law in Texas now provide that unobjected to hearsay “shall not be denied probative value merely because it is hearsay.” Tex.R.Crim.Evid. 802; Chambers v. State, 711 S.W.2d 240, 245-247 (Tex.Crim.App.1986); Harris v. State, 727 S.W.2d 537, 541 (Tex.Crim.App.1987). Appellant never objected to the testimony regarding the witness’ prior statements on the grounds that such testimony was hearsay evidence.
Accordingly, I would hold that the evidence relating to the prior inconsistent statements, unobjected to on hearsay grounds, and without an admitted limited purpose at trial, has probative value and can be considered to corroborate appellant’s confessions.
*906The evidence that the victim complained to others about sexual abuse, that she told a case worker her father had exposed himself to her, that she had previously given a written statement wherein she stated appellant exposed himself to her, and that she was afraid of appellant, was sufficient evidence corroborating the confessions of the appellant.
In determining the sufficiency of the evidence to support the conviction, the standard of review is whether any rationale trier of fact could have found the essential elements of the crime beyond a reasonable doubt. Soffar v. State, 742 S.W.2d 371, 375 (Tex.Crim.App.1987). After reviewing the record in the light most favorable to the verdict, I would hold that any rationale trier of fact, considering the confessions and testimony adduced at trial, could easily find beyond a reasonable doubt that appellant committed the offense. I would affirm the jury verdict of guilty.